DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/18/2021, in response to the non-final office action mailed 5/19/2021.	
Claims 1, 2, 6, 8, 11, 18, 23-26, 28, 31-36, 38, and 39 are pending.  Claims 4 and 7 have been canceled.  
Claims 26, 28, and 31-34 remain withdrawn from further prosecution for reasons made of record.  
Claims 23-25, 35, 36, 38, and 39 are rejoined herein.
Claims 1, 2, 6, 8, 11, 18, 23-25, 35, 36, 38, and 39 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Upon further consideration of the claims and claim scope, the instant office action is deemed to be a second non-final office action.  Claims 23-25, 35, 36, 38, and 39 are rejoined herein.  Objections and rejections are presented that include these claims.
Election/Restrictions
Claims 23-25 are rejoined herein. Because the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 12/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Method claims 35, 36, 38, and 39 are rejoined herein.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1 and 3 as set forth in the Office action mailed on 12/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Composition claims 26, 28, and 31-34 remain withdrawn from further prosecution.

Drawings- withdrawn
The objection to the drawings is withdrawn in view the supplemental drawings filed 8/18/2021.

Specification- withdrawn
The objection to the specification is withdrawn in view the supplemental specification filed 8/18/2021.

Claim Objections- withdrawn
The objection of claims 1, 4, 6-8, 11, and 18 is withdrawn in view the amendment filed 8/15/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-2, 4, 6, 8, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 8/15/2021.




Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-2, 4, 6-8, 11, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, cited in IDS filed 2/25/2020), is withdrawn in view the amendment filed 8/15/2021.

Response to Arguments
Applicant’s arguments, filed 8/18/2021, with respect to the above objections and rejections have been fully considered and are persuasive.  Therefore, the objections and rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further analysis of the claims and claim scope.  An action on the merits is presented herein. 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claims 2, 11, 18, 35, 36, 38, and 39 are objected to because of the following informalities:  
Claim 2 should be amended to recite “activate PAR2 biological activity”.
Claim 11 should be amended to recite “wherein the cell membrane anchoring moiety comprises one or more of a lipid moiety, a saturated or unsaturated hydrocarbon moiety, a saturated and unsaturated C12 - C20 residues, hexadecyl, a cell membrane homing structure, [[and]] a cell-penetrating moiety and a transmembrane domain”.  The claim should only recite the term “and” once in the claim.
Claim 18 should be amended to recite “[2-aminothiazoyl]-[His-Ile-Gly-Arg (SEQ ID NO: 7)]-[PEG3]-[hexadecyl]” for consistency with the claim.
Claim 35 should be amended to recite “administering to the subject in need thereof a composition as recited in claim 
Claims 36, 38, and 39 should each be amended to recite “method of claim 
Claim 39 should be amended to depend from claim 36 for proper claim dependency.  Examiner notes that claim 36 recites a Markush group which includes the claim limitations recited in claim 39.
Appropriate correction is required.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8, 11, 23-25, 35, 36, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written This is a new rejection.
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See 
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, claims 1, 2, 6, 8, 11, and 23-25 recite a PAR2 mimetic peptide having Formula I: [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], including pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof, wherein the heterocycle moiety comprises at least one atom selected from nitrogen, oxygen, and sulfur; wherein the peptide sequence comprises two or more contiguous amino acid residues; wherein the linker moiety comprises a chemical moiety configured to bridge the peptide sequence and the cell-membrane anchoring moiety; wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety or a synthetic structure that forms a non-covalent binding interaction with a cell membrane; wherein the PAR2 mimetic peptide is configured to modulate PAR2 biological activity; and wherein the peptide sequence 
The instant specification does not explicitly define the term “modulate”.  The Random House Kernerman Webster's College Dictionary defines modulate as “to regulate by or adjust to a certain measure or proportion” (modulate. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014, Retrieved October 18 2021 from URL thefreedictionary.com/modulate). The specification does not set forth the degree to which the claimed PAR2 peptide mimetics “regulate or adjust” much less the degree of regulation or adjustment of PAR2 activity.  However, the PGPUB does indicate at paragraph [0014] that the claimed PAR2 peptide mimetics can function as activators or inhibitors of PAR2 proteins.
The term “heterocycle moiety” is not expressly defined in the specification.  Paragraph [0015] of the PGPUB states that the PAR2 mimetic peptides are not limited to a particular heterocycle moiety. In some embodiments, the heterocycle moiety comprises at least one atom selected from nitrogen, oxygen and sulfur.  
Claim 6 recites wherein the heterocycle moiety is selected from the group consisting of a thiazole moiety, a pyridine moiety, an azabicycloalkane moiety, an aminothiazoyl moiety, and an aminonicotinyl moiety.
The term “linker moiety” is not expressly defined in the specification.  Paragraph [0018] of the PGPUB states that the PAR2 mimetic peptides are not limited to a particular linker moiety.  The linker moiety linker moiety comprises a chemical moiety configured to bridge the peptide sequence and cell membrane anchoring moiety.  

The claims encompass numerous heterocycle moieties, linker moieties, and cell membrane anchoring moieties and combinations thereof.  The specification does not provide any structural guidelines for heterocycle moieties, linkers, and cell membrane anchoring moieties that fall within the claim scope.  There is no specific guidance as to 
 (a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification reduced to practice the following PAR2 mimetic peptides of Formula 1 : [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety]:
Compounds 4-17 and 20-26 (Tables 1-5)
As previously noted, compounds 4, 7, 8, 10, 13, 15, 20, and 22-26 did not have any PAR2 activity. See also Fig. 5.
It is further noted that the only heterocycle moiety reduced to practice was 2-aminothiazoyl, 2at-penicillamine, 2at-homoserine, 2at-4thiazolamine, and 2at-hydroxyproline.  The only linker moiety reduced to practice was PEG.  The only cell-membrane anchoring moieties reduced to practice were hexadecyl and PAM.
The specification does not include any other specific examples of heterocycle moieties, linkers, and cell membrane anchoring moieties that were formulated into the claimed PAR2 peptide mimetics of formula 1.    
In addition, the instant specification discloses that claimed PAR2 mimetic peptides are extremely sensitive to their overall combination of heterocycle moieties, peptide sequence, linker moieties, and cell membrane anchoring moieties that gives 
This does not negate the fact that changing the linker moiety from PEG3 to a wholly different linker moiety e.g., a peptide moiety of unknown length and sequence or saccharide moiety (which may or may not encompass positive or negative charge) could further impact the physical binding (e.g. potential steric hindrance) leading to PAR2 activity.  The same is also possible for the cell membrane anchoring moiety.
Taken all these together, other than the limited examples, the instant specification does not describe a general correlation between structure and function for the claimed genus of heterocycle moieties, linkers, cell membrane anchoring moieties and combinations thereof, having the function of activating or inhibiting PAR2 biological activity.  
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of heterocycle moieties, linkers, cell membrane anchoring moieties and combinations thereof. However, the specification only provides guidance for an extremely limited number of combinations of heterocycle moieties, linkers, peptide sequences, cell membrane anchoring moieties.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in 

Examiner recommends that applicant amend claim 1 to recite wherein PAR2 biological activity is activated or inhibited; or similar language to indicate that the claimed PAR2 mimetics function as activators or inhibitors of PAR2 activity.  

Examiner cautions applicant from amending claim 35 to a method of treatment claim. Such an amendment would be deemed to be switching inventions mid-prosecution.  Method of treatment claims would have been restricted to a specific group if they had been presented in the original claim set.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 remains/is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection of claim 11 is maintained from the office action mailed 5/19/2021. 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 
To be clear, saturated or unsaturated hydrocarbon moiety > C12-C20 hydrocarbons > hexadecyl (C16 hydrocarbon chain).  Accordingly, applicant’s amendment filed 8/18/2021 does not overcome the instant rejection. 
Applicant should consider introducing two new claims that depend from claim 11.  The first new claim would be drawn to “wherein the saturated or unsaturated hydrocarbon moiety consists of C12-C20”.  The second new claim would recite “hexadecyl (C16)”.  Examiner recommends that the second new claim depend from the first new claim for proper antecedent basis.

The metes and bounds of claim 11 are deemed to be indefinite.  Claim 11 recites “The composition of claim 1, wherein the cell membrane anchoring moiety comprises one or more of a lipid moiety, a saturated or unsaturated hydrocarbon moiety, a saturated and unsaturated C12 - C20 residues, hexadecyl, a cell membrane homing structure, and a cell-penetrating moiety and a transmembrane domain”. 
The first claim interpretation is that a claimed cell membrane anchoring moiety consists of two compounds; e.g., cell membrane anchoring moiety comprises one or more of (i) a lipid moiety, a saturated or unsaturated hydrocarbon moiety, a saturated and unsaturated C12 - C20 residues, hexadecyl, a cell membrane homing structure, and a cell-penetrating moiety and (ii) a transmembrane domain.  
The second claim interpretation is that the cell membrane anchoring moiety consists of the recited Markush grouping of a lipid moiety, a saturated or unsaturated hydrocarbon moiety, a saturated and unsaturated C12 - C20 residues, hexadecyl, a cell membrane homing structure, a cell-penetrating moiety and a transmembrane domain.
Claim clarification is required.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the rejoinder of claim 36.
The metes and bounds of claims 36 are deemed to be indefinite.  Claim 36 recites “the method of claim 35, wherein the subject is experiencing aberrant PAR2 activity, and/or wherein the subject is at risk for experiencing aberrant PAR2 activity, and/or wherein the subject has or is at risk for developing an inflammatory condition involving aberrant PAR2 activity.  Claim 36 is deemed to be indefinite due to multiple 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection.
Claim 2 recites, “wherein the PAR2 mimetic peptide is configured to antagonize PAR2 biological activity, and/or active PAR2 biological activity”. It is unclear what is encompassed by the word “configured”. The phrase “configured” is not an absolute phrase. Configured does not state what actually functionally occurs to the PAR2 mimetic to render it the ability to antagonize or activate PAR2 biological activity. The specification does not fully define what is meant by “configured”.  

Instant claim 18 recites the PAR2 mimetic peptide [2-aminothiazoyl]-[Leu-Ile-Gly-Arg (SEQ ID NO: 1)]-[PEG3]-[hexadecyl] at line 2.  Claim 18 is deemed to be broader in scope than claim 1 because it recites the peptide LIGR which is not cited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 6, 8, 11, 35, 36, 38, and 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, previously cited). This is a new rejection necessitated by the amendment filed 8/18/2021. 
Boitano et al. teach lipid-tethered-peptidomimetics with the formula: [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], wherein the heterocycle is 2-aminothiazoyl or isoxazole; the peptide is Cha-I, Cha-IGR, IGR, LIGR, or LIGRL; the linker moiety is PEG2 or PEG3; in the cell membrane anchoring moiety is hexadecyl (Hdc) (abstract, Fig. 3).  Specific PAR2 mimetics are found in figure 3.  Boitano et al. also teach a PAR2 agonist having a peptide sequences of SLIGRL and  SLIGR (SEQ ID NO:3) (abstract, p. 1-2, 9, 13-14).  The reference states that the minimal peptide sequence required for PAR2 activation is a pentamer (either SLIGR-NH2 or the less potent LIGRL-NH2) (p. 2).  Boitano et al. teach the PAR2 mimetic peptide 2at-LIGRL-PEG3-Hdc (abstract, Fig. 3).  
It would have been obvious to the skilled artisan to have prepared a PAR2 mimetic peptide comprising (SEQ ID NO:3) as the peptide sequence in the formula [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety].  Boitano et al. teach the PAR2 mimetic peptide 2at-LIGRL-PEG3-Hdc (abstract, Fig. 3).  The reference further taught that minimal peptide sequence required for PAR2 activation is a pentamer SLIGR (SEQ ID NO:3), which is more potent than LIGRL.  Therefore it would been obvious to the skilled artisan to substitute the peptide SLIGR (instant SEQ ID NO:3) for the LIGRL peptide in the PAR2 mimetic 2at-LIGRL-PEG3-Hdc.  The skilled artisan would’ve had a reasonable expectation of success because KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).   Accordingly, claim 1 is rendered obvious.
Regarding 2, Boitano et al. teach lipid-tethered-peptidomimetics to activate PAR2 agonists.  Regarding claim 6, the heterocycle moiety is positioned at the N- terminus of the peptide and includes isoxazole, aminothiazoyl (at), and cyclohexylalanine.  Regarding claim 8, the linker moiety was either PEG2 or PEG3.  Regarding claim 11, the cell membrane anchoring moiety was hexadecyl (Hdc, C16).  
Regarding claims 35, 36, and 39, Boitano et al. teach that activation mechanism, PAR2 is associated with pathologies that have a strong protease release, including inflammatory related diseases such as arthritis, asthma, inflammatory bowel disease, sepsis, and pain disorders (p. 1).  Boitano et al teach that the peptides were administered to PAR2-/- mice (reads on aberrant PAR2 activity) and wild type mice.  The peptides modulated PAR2 activity in the mice (subjects), e.g., Figs. 9 and 10, pp. 10-15).  Regarding claim 38, it would been obvious to administer PAR2 mimetics to human subject.  The skilled artisan would’ve recognized that PAR2 was associated with in vitro assays using human cells (e.g., 16HBE14o- cells), and in in vivo assays in a mouse model.  Administration to a human subject is deemed to be obvious and routine in the field of pharmaceutical compositions.
Accordingly, claims 1, 2, 6, 8, 11, 35, 36, 38, and 39 are rendered obvious in view the teachings of Boitano et al. 

Examiner comment 
A peptide of TIGR (SEQ ID NO:4), the elected species, appears to be free the prior art. The closest prior art is Boitano et al. (PLoS ONE, 2014, 9(6): e99140, pages 1-16, previously cited).  The reference teaches the peptide of LIGR but does not teach or suggest a peptide of TIGR (SEQ ID NO:4).

Conclusion
No claims are allowed.
Claims 1, 2, 6, 8, 11, 18, 23-26, 28, 31-36, 38, and 39 are pending.  Claims 26, 28, and 31-34 are withdrawn.  
Claims 1, 2, 6, 8, 11, 18, 23-25, 35, 36, 38, and 39 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654